Title: From Thomas Jefferson to Samuel Huntington, 26 September 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Sep. 26. 1780.

At the desire of Genl. Gates I transmit you the inclosed letters from Genl. Harrington and Colo. Marian and the deposition of a prisoner escaped from the enemy.
A Gentleman will set out from this place within two days for Philadelphia to receive and bring our quota of the new money, which we hope will be in readiness for him.
I have the honor to be with the greatest respect Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

